DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Upon further review and interview of 01 APR 2021, the following non final action restarting the period of response is taken.  Any inconvenience is regretted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how a seat assembly is mounted substantially within the assembly space (claims 1, 20) limits the claim relative to the other elements included.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Nos. 10,927,557 and 10,233,659 and 9,622,570. Although the claims at issue are not identical, they are not patentably distinct from each other because all sets of claims call for an assembly including supported and supporting structure with the differences being obvious and well within the level of ordinary skill in the art and a reasonably predictable result.
Claims 21, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Nos. 10,927,557 and 10,233,659 and 9,622,570  in view of Nathan.  The claims to U.S. Patent Nos. 10,927,557 and 10,233,659 and 9,622,570 teach structure substantially as 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gow et al (’089) in view of Ball et al (‘138). The reference to Gow et al teaches structure substantially as claimed including a lounge assembly for use in an environment including an ambient floor, the lounge assembly comprising a seat assembly including a seat member (201) and a backrest, the seat assembly including front and rear ends and a top surface, the backrest extending upward from the rear end of the seat assembly to an upper end, a surrounding structure including at least first and second spaced apart side walls and a rear wall that together form an assembly space, each of the side walls and rear wall including an internal surface facing the assembly space and an external surface opposite the internal surface, each of the first and second side walls and the rear wall having an upper substantially horizontal edge at a height above the height of an upper end of the backrest, each of the upper edges of the first and second side walls and the rear wall at substantially the same height, the surrounding structure further including at least a first horizontal member adjacent the internal surface of the first side wall that forms a horizontal top surface, the seat assembly mounted substantially within the assembly space with the backrest adjacent the rear wall, the first and second side walls extending forward on opposite sides of the seat member to front edges that are equidistant from the ,

    PNG
    media_image1.png
    397
    738
    media_image1.png
    Greyscale


the only difference being that there are not a plurality of leg members to provide support for the assembly. However, the reference to Ball et al teaches the use of providing legs for support of an assembly to be old. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Gow et a to include legs for support, as taught by Ball et al since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed. .
Claims 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gow et al (’089) in view of Ball et al (‘138) as applied to the claims above, and further in view of Nathan.  The reference to Gow et al in view of Ball teach structure substantially as claimed including the only difference being that the seat does not include a contoured portion in the lumbar portion.  However, the patent to Nathan (at least figs 1 and 3) teaches the use of a contoured lumbar back structure to provide support and comfort for a seat back to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Gow et al in view of Ball et al to include a contoured lumbar support, as taught by Nathan since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including lumbar supporting structure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE V CHEN/          Primary Examiner, Art Unit 3637